Day, J.
The first error assigned needs not, in the state of the record, be considered. The bond was forfeited on the first day of the term, before an indictment had been found, and because of the failure of defendant to appear and challenge the grand jury. The forfeiture'was premature. The defendant had the privilege of appearing and objecting to the grand j ury, but he was under no obligation to do so.
The bond could be forfeited only for a failure to appear when his presence was lawfully required. The State of Iowa v. Klingman, 14 Iowa, 404.
Reversed.